Gregory, Justice, dissenting.
While I think it is proper that the parties be bound by a judgment which was entered by their express consent, this does not lead me to conclude that OCGA § 19-6-18 (a) (Code Ann. § 30-220 et seq.) precludes the bringing of this petition for modification. The statute requires that no petition may be filed by the husband within a period of two years from the date of the filing of a previous petition by the husband “under this Code section.” There simply was no previous petition under this Code section. There was a contempt proceeding and a settlement. Therefore, I would not apply the statute to restrict this appellant’s access to the courts.